FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2022

                                      No. 04-22-00763-CR

                                   David RODRIGUEZ, Jr.,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR10410
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        One of the court reporters responsible for preparing the reporter’s record in this appeal,
Mary Beth Sasala, has filed a notification of late record, requesting an extension of time to file
her part of the reporter’s record. Her extension request is GRANTED. Ms. Sasala’s part of the
reporter’s record is due on or before January 17, 2023.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court